This lien rests as much upon the duty of the owners to pay for labor and materials accepted by him as upon the right of the mechanic to demand payment. The lien was property. Section 6026 C. G. L. says that violation of the statute shall not affect "the title to property acquired, held or disposed of." And Section 6029 says that failure to comply with the Act shall not affect the validity of contracts made by a foreign corporation. See Pope v. Finch, 136 So. 496. This would cover implied contracts. The acquisition of the lien inures to any "person," regardless of residence, who performs labor or furnishes materials. See Section 5380 C. G. L. Corporations are persons within the meaning of the statute. The lien "is an interest in the property." See 227 Mass. 446, *Page 300 116 N.E. 888. The non-compliance with the corporation statute does not destroy the operative force of the lien law.
                          ON REHEARING.